NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                               Submitted October 31, 2016* 
                               Decided November 1, 2016 
                                              
                                          Before 
 
                       ILANA DIAMOND ROVNER, Circuit Judge 
                        
                       ANN CLAIRE WILLIAMS, Circuit Judge 
                        
                       DAVID F. HAMILTON, Circuit Judge 
 
No. 16‐1813 
 
LARRY PAUL MOORE,                                Appeal from the United States District 
      Plaintiff‐Appellant,                       Court for the Central District of Illinois.
                                                  
      v.                                         No. 15‐4177   
                                                  
ST. JOHN’S HOSPITAL and                          Sue E. Myerscough, 
WEXFORD HEALTH SOURCES, INC.,                    Judge. 
      Defendants‐Appellees. 
 

                                        O R D E R 

        Larry Moore, a civil detainee at Rushville Treatment and Detention Center, claims 
in this suit under 42 U.S.C. § 1983 that St. John’s Hospital, a private medical center, and 
Wexford Health Sources, the contract healthcare provider at Rushville, denied him due 
process by deliberately ignoring his medical needs. Moore asserts that a nurse at 
St. John’s Hospital, where he was to undergo surgery to remove hemorrhoids and repair 
a suspected torn colon, was rude and made disparaging remarks about his status as a sex 

                                                 
            * We have agreed unanimously to decide this case without oral argument 

because the appeal is frivolous. See FED. R. APP. P. 34(a)(2)(A). 
No. 16‐1813                                                                              Page 2 
 
offender. Moore also asserts that the operating room was so unsanitary that he decided 
to refuse the surgery (which, other physicians later decided, would have been 
unnecessary). The district court screened Moore’s complaint, see 28 U.S.C. § 1915A(b)(1), 
and concluded that it does not state a claim because neither the hospital nor Wexford is 
accused of maintaining an unconstitutional custom, policy, or practice that caused the 
alleged denial of medical care. See Monell v. Dep’t of Soc. Servs. of City of New York, 436 U.S. 
658, 692 (1978) (concluding that § 1983 imposes liability on a municipal defendant “that, 
under color of some official policy, ‘causes’ an employee to violate another’s 
constitutional rights”); Daniel v. Cook Cty., No. 15‐2832, 2016 WL 4254934, at *3–6 (7th Cir. 
Aug. 12, 2016) (discussing Monell as applied to county jail). The district court also noted 
that Moore did not suffer any injury as a result of being sent to the unsanitary operating 
room because he refused treatment after seeing the room. Moreover, the court reasoned, 
the nurse’s rude comments, although inappropriate and unprofessional, did not amount 
to a constitutional violation. See DeWalt v. Carter, 224 F.3d 607, 612 (7th Cir. 2000) 
(concluding that prisoner administrator’s racially disparaging remarks did not violate 
Constitution). The court dismissed the suit with prejudice. 

       On appeal Moore does not identify any disagreement with the district court’s 
reasons for dismissing his lawsuit or cite any applicable legal authority. Indeed, Moore 
has not submitted an appellate brief but rather a document that appears to be a formal 
complaint to the Illinois Department of Human Services raising new accusations that 
Wexford has engaged in criminal abuse or neglect of an elderly or disabled person in 
violation of former 720 ILCS 5/12‐21(a), which was replaced in 2011 by 720 ILCS 
5/12‐4.4a. These new accusations have nothing to do with the lawsuit or decision under 
review, and this appeal is not an opportunity for Moore to amend his complaint to add 
additional claims. Although we construe the briefs of pro se appellants liberally, 
arguments must be developed and supported to be preserved. See FED. R. APP. P. 
28(a)(8)(A); Rahn v. Bd. of Trustees of N. Ill. Univ., 803 F.3d 285, 295 (7th Cir. 2015); 
Yasinskyy v. Holder, 724 F.3d 983, 989 (7th Cir. 2013). Moore thus has waived any 
argument that the district court erred. 

                                                                                  DISMISSED.